—In an action to recover damages for breach of a fiduciary duty, the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Queens County (Lonschein, J.), dated January 17, 1991, which granted the defendants’ motion to confirm an arbitration award and to dismiss the complaint and denied the plaintiffs’ cross motion to vacate the award.
Ordered that the order and judgment is affirmed, with costs.
It is well settled that an arbitration award will not be vacated unless it is violative of a strong public policy, is totally irrational, or clearly exceeds a specifically-enumerated limitation on the arbitrator’s power (see, Matter of Town of Callicoon [Civil Serv. Empls. Assn.], 70 NY2d 907, 909; Matter of Silverman [Benmor Coats], 61 NY2d 299, 308). The plaintiffs contend that the arbitrators erred in failing to apply a regulation. However, errors of law or fact are insufficient to set aside an award (see, Matter of Sprinzen [Nomberg], 46 NY2d 623, 629; Matter of Panton v Allstate Ins. Co., 173 AD2d 831). The plaintiffs have failed to demonstrate that the arbitrators’ award was irrational or violative of strong public policy so as to require vacatur (see, Matter of Cortale v Schweitzer, 126 AD2d 723). Mangano, P. J., Bracken, Lawrence and O’Brien, JJ., concur.